DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The claim set filed 3/16/20 is acknowledged. Claims 1-25 are pending. Claims 1-25 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the labels in Figure 2 are compacted so that it is difficult to read the text. The figure should be resubmitted with more legible labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Abstract
The abstract of the disclosure is objected to because the term “IL” is an acronym and/or abbreviation that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Hyperlinks
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 17. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Trademarks
The use of the trade names on pages 14, 45, 50, and terms STELARA, BLAST, TWEEN, PLURONIC, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “IL” contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the claim does not end with appropriate punctuation. MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 6, 10-12, and 25 recite the phrase “safe and effective”. The term "safe" is a relative term which renders the claim indefinite.  The term "safe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, "Testing for full safety and effectiveness . . . is more properly left to the [FDA]." See Scott v. Finney, 34 F.3d 1058, 1063, 32 USPQ2d 1115, 1120 (Fed. Cir. 1994). 
Regarding claims 3 and 25, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 18 recites the broad recitation “at least 75%”, and the claim may also encompass “at least 90%” (see also rejection regarding interpretation of the application of the term “at least”) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 1 and 18 recite “at least 75%, 90% or 100%”.  It is unclear if the term “at least” applies only to the term “75%” or if it is also meant to apply to the term “90%”. In other words, the claim can be 
Claims 3, 4, 6, and 25 recite “about” followed by a range of values. For example, claim 3 recites “about 0.5 mg/kg to 1.0 mg/kg”. It is unclear if the term “about” as it appears in the rejected claims applies only to the first listed term, or if it is also meant to apply to the other listed terms. In other words, the claim can be interpreted to encompass “about 0.5 mg/kg to an upper limit of 1.0 mg/kg” or the claim could be interpreted to read “about 0.5 mg/kg to about 1.0 mg/kg”. 
The term "poorly" in claims 15 and 16 is a relative term which renders the claim indefinite.  The term "poorly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17, 18, and 20 recites the broad recitation “by week 52”, and the claim also recites “by week 28” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landells et al (J Am Acad Dermatol. 2015 Oct;73(4):594-603. Epub 2015 Aug 7). 	The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less than 60 kg body weight receiving a dosing of 0.5 mg/kg to 1.0 mg/kg per administration. A patient with a body weight of 60-100 kg would receive 35-55 mg per administration, most preferably 45 mg per administration. At more than 100 kg, the patient would receive 80-100 mg per administration, preferably 90 mg. The antibody can be ustekinumab, as described by the heavy and light chain sequences of SEQ ID NO:7, 8, 10, and 11. The antibody can be administered repeatedly, for example, administering at week 0 and week 4, then every 12 weeks after week 4. The patient can either be psoriasis treatment naïve or have had at least one previous therapy, and may have had little to no response to the other agent or therapy. The patient may have a PGA score of 0 or 1 and reduction in PASI score by week 52, and is identified as having a change in the CDLQI from baseline by week 12 of the treatment. The steady state trough serum concentration can be achieved by and maintained through week 52 also. The psoriasis can be moderate to severe chronic plaque psoriasis. 

Landells et al do not describe administration of the ustekinumab to patients younger than 12. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer a known agent (ustekinumab) that has is known to treat moderate to severe chronic plaque psoriasis in patients that are similarly aged (i.e. under 12 and over 12). Landells found a positive benefit-to-risk profile for ustekinumab in treatment of adolescent pediatric patients (see e.g. page 602, right column). The similar exposure observed in adults and the patients in the study was found to be reassuring, given the well-characterized safety profile from extensive experience in adults (see e.g. page 602, right column). Overall, the study found clear that the weight-based SD provided exposure comparable to that in adults with comparable clinical response and that lower dosing provided suboptimal long-term response in the population. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Landells provides a dosing strategy based on weight that has worked for both adults and adolescent populations. One of skill in the art would be motivated to administer ustekinumab to patients younger than 12, which may be less than a year younger than the reference study’s patients, based on successful findings in the study. The advantage of . 

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevrier (US 2018/0036379 A1; filed 3/28/17; published 2/8/18). 
The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less than 60 kg body weight receiving a dosing of 0.5 mg/kg to 1.0 mg/kg per administration. A patient with a body weight of 60-100 kg would receive 35-55 mg per administration, most preferably 45 mg per administration. At more than 100 kg, the patient would receive 80-100 mg per administration, preferably 90 mg. The antibody can be ustekinumab, as described by the heavy and light chain sequences of SEQ ID NO:7, 8, 10, and 11. The antibody can be administered repeatedly, for example, administering at week 0 and week 4, then every 12 weeks after week 4. The patient can either be psoriasis treatment naïve or have had at least one previous therapy, and may have had little to no response to the other agent or therapy. The patient may have a PGA score of 0 or 1 and reduction in PASI score by week 52, and is identified as having a change in the CDLQI from baseline by week 12 of the treatment. The steady state trough serum concentration can be achieved by and maintained through week 52 also. The psoriasis can be moderate to severe chronic plaque psoriasis. 
Chevrier teach a method of treating a disease using a specific dosing interval of an anti-IL12/IL23 antibody (see e.g. abstract and claim 1). The dosing can be at zero weeks, 4 weeks, and then every 12 weeks after that (see e.g. abstract and paragraph [0008], [0277]). Responders are those that have a PGA of 0 or 1 (see e.g. paragraph [0276]). PASI 75% and 90% scores were also measured (see e.g. paragraph [0313] and [0314], for example). The antibody can be ustekinumab (see e.g. paragraph [0002]). The dosing can be at 45 mg or 90 mg doses (see e.g. paragraph [0009]). The patients can have moderate to severe plaque psoriasis (see e.g. paragraph [0275]). The dosing can be subcutaneous (see e.g. paragraph [0002]). The dosing is delivered by weight, with the dose range of 0.001 to 500 mg/kg (see e.g. paragraph [0037]), and which can include 0.8 mg/kg (see e.g. paragraph [0192]). Patients with weight of 
Chevrier et al do not describe administration of the ustekinumab to patients younger than 12. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer a known agent (ustekinumab) that has is known to treat moderate to severe chronic plaque psoriasis in patients that are similarly aged (i.e. under 12 and over 12). Chevrier found that efficacy of ustekinumab was superior to other agents in patients with moderate to severe psoriasis, had a long half-life and the adverse events were relatively mild (see e.g. paragraph [0008]). The rates of infection were not higher than placebo over a 12 week therapy course, and were not associated with differences in ustekinumab doses (see e.g. paragraph [0008]). The study findings supported a role for IL12/IL23 in psoriasis pathogenesis (see e.g. paragraph [0008]). The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Chevrier provides a dosing strategy based on weight that has worked for adult populations. One of skill in the art would be motivated to administer ustekinumab to younger patients based on successful findings in the study. The advantage of applying a known dosing strategy for an established drug that has shown benefit in the same disease type with low risk of adverse effects provides the motivation to make the aforementioned modification to treat patients younger than 12 based on the teachings of Chevrier, with a reasonable expectation of success. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-12, 17, 18, 20, 22, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,765,724. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less than 60 kg body weight receiving a dosing of 0.5 mg/kg to 1.0 mg/kg per administration. A patient with a body weight of 60-100 kg would receive 35-55 mg per administration, most preferably 45 mg per administration. At more than 100 kg, the patient would receive 80-100 mg per administration, preferably 90 mg. The antibody can be ustekinumab, as described by the heavy and light chain 
The ‘724 patent teaches a method of treating a disease using a specific dosing interval of an anti-IL12/IL23 antibody (see e.g. claims 1-9). The dosing can be at zero weeks, 4 weeks, and then every 12 weeks after that (see e.g. claims 1-9). Responders are those that have a PGA of 0 or 1 (see e.g. claims 1-9). PASI 75% and 90% scores were also measured (see e.g. claims 1-9). The antibody can be ustekinumab (see e.g. claims 1-9). The dosing can be at 45 mg or 90 mg doses (see e.g. claims 1-9). The administration is intended to be subcutaneous (see e.g. column 1). The dosing is delivered by weight, where patients with weight of 100 or less kg of weight received 45 mg injections, while patients of greater than 100 kg weight received 90 mg total dose (see e.g. claims 1-9 and column 56 for explanation of dosing). The treatment can be through 28 weeks (see e.g. claims 1-9). 
The ‘724 patent does not describe administration of the ustekinumab to patients younger than 12. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer a known agent (ustekinumab) that has is known to treat moderate to severe chronic plaque psoriasis in patients that are similarly aged (i.e. under 12 and over 12). The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The reference patent provides a dosing strategy based on weight that has worked for adult populations. One of skill in the art would be motivated to administer ustekinumab to younger patients based on successful findings for the dosing intervals. The advantage of applying a known dosing strategy for an established drug that has shown benefit in the same disease type provides the motivation to make the aforementioned modification to treat patients younger than 12 based on the teachings of the reference patent, with a reasonable expectation of success. 
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,765,724 in view of Landells et al (J Am Acad Dermatol. 2015 Oct;73(4):594-603. Epub 2015 Aug 7). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less than 60 kg body weight receiving a dosing of 0.5 mg/kg to 1.0 mg/kg per administration. A patient with a body weight of 60-100 kg would receive 35-55 mg per administration, most preferably 45 mg per administration. At more than 100 kg, the patient would receive 80-100 mg per administration, preferably 90 mg. The antibody can be ustekinumab, as described by the heavy and light chain sequences of SEQ ID NO:7, 8, 10, and 11. The antibody can be administered repeatedly, for example, administering at week 0 and week 4, then every 12 weeks after week 4. The patient can either be psoriasis treatment naïve or have had at least one previous therapy, and may have had little to no response to the other agent or therapy. The patient may have a PGA score of 0 or 1 and reduction in PASI score by week 52, and is identified as having a change in the CDLQI from baseline by week 12 of the treatment. The steady state trough serum concentration can be achieved by and maintained through week 52 also. The psoriasis can be moderate to severe chronic plaque psoriasis. 
The ‘724 patent teaches a method of treating a disease using a specific dosing interval of an anti-IL12/IL23 antibody (see e.g. claims 1-9). The dosing can be at zero weeks, 4 weeks, and then every 12 weeks after that (see e.g. claims 1-9). Responders are those that have a PGA of 0 or 1 (see e.g. claims 1-9). PASI 75% and 90% scores were also measured (see e.g. claims 1-9). The antibody can be ustekinumab (see e.g. claims 1-9). The dosing can be at 45 mg or 90 mg doses (see e.g. claims 1-9). The administration is intended to be subcutaneous (see e.g. column 1). The dosing is delivered by weight, where patients with weight of 100 or less kg of weight received 45 mg injections, while patients of greater than 100 kg weight received 90 mg total dose (see e.g. claims 1-9 and column 56 for explanation of dosing). The treatment can be through 28 weeks (see e.g. claims 1-9). 
The ‘724 patent does not describe administration of the ustekinumab to patients younger than 12, specific serum concentrations, or previous therapy status of the patient population. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer a known agent (ustekinumab) that has is known to treat moderate to severe chronic plaque psoriasis in patients that are similarly aged (i.e. under 12 and over 12). Landells found a positive benefit-to-risk profile for ustekinumab in treatment of adolescent pediatric patients (see e.g. page 602, right column). The similar exposure observed in adults and the patients in the study was found to be reassuring, given the well-characterized safety profile from extensive experience in adults (see e.g. page 602, right column). Overall, the study found clear that the weight-based SD provided exposure comparable to that in adults with comparable clinical response and that lower dosing provided suboptimal long-term response in the population. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Landells provides a dosing strategy based on weight that has worked for both adults and adolescent populations. One of skill in the art would be motivated to administer ustekinumab to patients younger than 12, which may be less than a year younger than the reference study’s patients, based on successful findings in the study. The advantage of applying a known dosing strategy for an established drug that has shown benefit in a similarly aged 


Claim 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/389,533 (reference application) in view of Landells et al (J Am Acad Dermatol. 2015 Oct;73(4):594-603. Epub 2015 Aug 7). 	The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less than 60 kg body weight receiving a dosing of 0.5 mg/kg to 1.0 mg/kg per administration. A patient with a body weight of 60-100 kg would receive 35-55 mg per administration, most preferably 45 mg per administration. At more than 100 kg, the patient would receive 80-100 mg per administration, preferably 90 mg. The antibody can be ustekinumab, as described by the heavy and light chain sequences of SEQ ID NO:7, 8, 10, and 11. The antibody can be administered repeatedly, for example, administering at week 0 and week 4, then every 12 weeks after week 4. The patient can either be psoriasis treatment naïve or have had at least one previous therapy, and may have had little to no response to the other agent or therapy. The patient may have a PGA score of 0 or 1 and reduction in PASI score by week 52, and is identified as having a change in the CDLQI from baseline by week 12 of the treatment. The steady state trough serum concentration can be achieved by and maintained through week 52 also. The psoriasis can be moderate to severe chronic plaque psoriasis.  Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method of treating psoriasis in a pediatric patient comprising administering to the patient an antibody that has the CDRs of ustekinumab, represented by SEQ ID NO:1-6. The patient can be 6-11 years old, and is identified as a responder with a PGA score of 0 or 1 after treatment, with at least 75%, 90%, or 100% reduction in PASI score. The antibody can be administered subcutaneously. The doing can be determined by body weight, with a patient having less 
The copending application teaches a composition of an anti-IL12/IL23 antibody comprising the sequences of ustekinumab (see e.g. claims 1-5). The composition is included with packaging that indicates dosing for pediatric patients with moderate to severe psoriasis (see e.g. claims 1-5). The copending claims further claim a method of selling the antibody product, and a method of treating moderate to severe chronic plaque psoriasis in a pediatric patient (see e.g. claims 1-5). The dosing can be 0.75 mg/kg for body weight less than 60 kg, 45 mg for 60-100 kg, or 90 mg for greater than 100 kg (see e.g. claims 1-5). method of treating a disease using a specific dosing interval of an anti-IL12/IL23 antibody (see e.g. claims 1-9). The dosing can be at zero weeks, 4 weeks, and then every 12 weeks after that (see e.g. claims 1-9). Responders are those that have a PGA of 0 or 1 (see e.g. claims 1-9). PASI 75% and 90% scores were also measured (see e.g. claims 1-9). The antibody can be ustekinumab (see e.g. claims 1-9). The dosing can be at 45 mg or 90 mg doses (see e.g. claims 1-9). The administration is intended to be subcutaneous (see e.g. column 1). The dosing is delivered by weight, where patients with weight of 100 or less kg of weight received 45 mg injections, while patients of greater than 100 kg weight received 90 mg total dose (see e.g. claims 1-9 and column 56 for explanation of dosing). The treatment can be through 28 weeks (see e.g. claims 1-9). 
The copending claims do not specify the PGA or PASI scores, and do not describe the dosing intervals for administering the antibody to the pediatric patients. 
Landells et al teach administration of ustekinumab to adolescent patients age 12-17 years with moderate to severe plaque psoriasis (see abstract). Patients were assigned dosing based on weight, with 0.75 mg/kg at or under 60 kg, 45 mg for 60-100 kg, and 90 mg for greater than 100 kg (see e.g. abstract, page 595, right column). The dosing occurred at weeks 0, 4, and every 12 weeks after 4 weeks (see e.g. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to administer a known agent (ustekinumab) that has is known to treat moderate to severe chronic plaque psoriasis in patients that are similarly aged (i.e. under 12 and over 12). Landells found a positive benefit-to-risk profile for ustekinumab in treatment of adolescent pediatric patients (see e.g. page 602, right column). The similar exposure observed in adults and the patients in the study was found to be reassuring, given the well-characterized safety profile from extensive experience in adults (see e.g. page 602, right column). Overall, the study found clear that the weight-based SD provided exposure comparable to that in adults with comparable clinical response and that lower dosing provided suboptimal long-term response in the population. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Landells provides a dosing strategy based on weight that has worked for both adults and adolescent populations. One of skill in the art would be motivated to administer ustekinumab to patients younger than 12, which may be less than a year younger than the reference study’s patients, based on successful findings in the study. The advantage of applying a known dosing strategy for an established drug that has shown benefit in a similarly aged patient cohort in the same disease type provides the motivation to make the aforementioned modification to treat patients younger than 12 with the method of the copending claims, based on the teachings of Landells, with a reasonable expectation of success. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/27/21